Citation Nr: 0920736	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-11 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a respiratory 
disability, as secondary to pneumonia.

3. Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to June 
1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA), which 
denied the claims of entitlement to service connection for a 
low back disability, a respiratory disability as secondary to 
pneumonia and a left foot disability.  The Board notes that 
during the course of the appeal, the Veteran's claims file 
was temporarily brokered to the Cleveland, Ohio, VA Regional 
Office.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Competent evidence of a nexus between a low back 
disability and active military service is not of record. 

2.  Competent evidence of a nexus between a respiratory 
disability and active military service or any service-
connected disability, is not of record. 

3.  Competent medical evidence of a current left foot 
disability is not of record. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active military service, nor may in service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008). 

2.  A respiratory disability was not incurred in or 
aggravated by active military service or any service-
connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2008).

3.  A left foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

It is also noted that service connection may be granted for a 
disability that is proximately due to and/or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

Low Back Disability 

The Veteran contends that he is entitled to service 
connection for a low back disability, due to an incident 
involving a tank while in service.  The Veteran recalls that 
while repairing a tank, he and a soldier were hit by another 
moving tank.  He recalls going to sick call and receiving 
pain medication.  See Veteran's statement received in October 
2007. 

At the outset, there is competent evidence showing a current 
diagnosis of a low back disability.  A January 2000 radiology 
report shows slight deformity of the L1 vertebral body 
secondary to an old, healed compression fracture.  No acute 
injury is identified.  See reports from the Covenant 
Hospital.  However, the competent and credible evidence of 
record does not demonstrate a link between the Veteran's low 
back disability and service.  

The Veteran's service treatment records show that upon 
enlistment into service, the Veteran had no back 
disabilities.  There is no record of any in-service accidents 
or complaints regarding the Veteran's back.  His separation 
examination shows that his spine was normal and no comments 
or complaints were made regarding his spine.  

A 1952 Application for Hospital Treatment or Domiciliary Care 
does not reference a back disorder.

Following separation from active service in 1950, the 
Veteran's medical records show no treatment for a low back 
disability until 2000, about 50 years after discharge.  The 
2000 records indicate that the Veteran was squatting to 
retrieve a lid when he heard his back crack and began to 
experience pain.  As noted above, the examiner found a slight 
deformity of the L1 vertebral body secondary to an old, 
healed compression fracture.  No acute injury was identified.  
It is acknowledged that in December 1999 the Veteran reported 
injuring his back in the 1950's, but at that time, the 
Veteran had no musculoskeletal problems and denied joint pain 
and dysfunction.  In addition, no swelling, decreased range 
of motion, muscle soreness, or weakness was noted.  In 
November 2006 VA treatment records, the Veteran told the 
examiner that he had an injury to his back in service whereby 
he "had a problem with a lid cover hitting him."  
Nonetheless, the post service medical reports weigh against 
the Veteran's claim.  The Veteran's historical recollection 
is inconsistent with his service treatment reports, and 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The evidence of record shows no injuries or complaints 
regarding back pain during the Veteran's military service.  
The Veteran appeared to have no problems with his back until 
2000, when he injured himself attempting to retrieve a fallen 
item.  Subsequent to this injury, he reported to an examiner 
that he had an injury during service.  As the Veteran did not 
present with arthritis of the back to a compensable degree 
within a year of his separation from service, the presumptive 
regulations are not for application.  See 38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

While the Veteran's report of an in-service back injury was 
reported to a medical examiner, the Board notes that a bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Particularly where the other competent 
and credible evidence does not substantiate the Veteran's 
assertions and does not relate the Veteran's current low back 
disability to service.  The service treatment records show 
normal findings and weigh against the Veteran's assertions, 
the prolonged period without medical complaint is a factor 
that weighs against the Veteran's assertions, and the absence 
of medical evidence suggesting a link between the Veteran's 
current disability and service also weighs against the 
Veteran's assertions.

With respect to the Veteran's contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the Veteran is not competent to state that his 
disability is related to a claimed injury in service.  Again, 
in this regard the service treatment records show normal 
findings, particularly the Veteran's discharge examination 
report.  The prolonged period of almost 50 years without 
medical complaint also factors against the Veteran's 
statements, and most importantly in this case, the Veteran 
has failed to provide any medical evidence that suggests a 
relationship between his disability and service.  Thus, the 
Board finds that the Veteran's appellate assertions are of no 
credible value and are insufficient to establish service 
connection.

Accordingly, a preponderance of the evidence is against the 
claim for service connection for a low back disability, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  The claim is denied.

Respiratory Disability 

The Veteran asserts that he is entitled to service connection 
for a respiratory disability secondary to pneumonia which he 
incurred in service.  The Veteran is not currently service-
connected for any disabilities.  

Secondary service connection may only be granted if service 
connection is already in effect for another condition.  See 
38 C.F.R. § 3.310 (2008).  As service connection is not in 
effect for any disability the Veteran's claim for service 
connection on a secondary basis must be denied as a matter of 
law.

While the Veteran has not contended that his respiratory 
disability began in service, the Board will analyze the claim 
on a direct basis.  See generally Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000).

Service treatment records show that upon entrance into 
service in 1948, the Veteran had no respiratory problems and 
his lungs were found to be normal.  A June 1950 treatment 
record shows that the Veteran had pneumonia in 1948 and his 
lungs and chest were examined and noted to be normal.  The 
Veteran's separation examination noted normal lungs and chest 
and did not note any respiratory problems.  

Medical records subsequent to service show respiratory 
problems beginning in 1999.  The Veteran reported COPD and 
pneumonia.  November 1999 post-operative records show that 
the Veteran was coughing and the examiner indicated that his 
difficulty breathing was related to his obesity.  In 2006 
treatment records, the Veteran reported that he had asthma or 
COPD after having pneumonia during service.  The records also 
indicate that he smoked for many years and continues to use 
tobacco.

The first evidence of treatment for a respiratory condition 
is in 1999, almost 50 years after the Veteran's separation 
from service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
Veteran has failed to show continuity of symptomatology 
between his service incurred pneumonia and his current 
respiratory disability.

The Veteran's brother and sister submitted lay statements 
stating that the Veteran had pneumonia in service and was 
hospitalized as a result.  While these statements are given 
credence, as evidence of pneumonia is of record, they do not 
purport to provide a link between the Veteran's current 
respiratory disability and his service.  Therefore, the 
statements do not provide evidence to enhance the Veteran's 
claim.

While the examiners note the Veteran's recounted history 
relating his COPD to his service incurred pneumonia, the 
examiners do not link the Veteran's respiratory disability 
with his service.  Moreover, as discussed above, a bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Further, with regard to attributing 
his current COPD to an in-service episode of pneumonia, the 
Veteran, as a layperson, is not competent to establish the 
requisite nexus.  The Veteran is not a medical professional 
and the diseases noted herein are not the type for which lay 
evidence is competent evidence; thus, his lay statements are 
not competent, credible or probative.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007). 

Since no evidence exists to support the Veteran's claim of 
entitlement to service connection for a respiratory 
disability, the benefit of the doubt is not for application 
and the Veteran's claim for a respiratory disability is 
denied.

Left Foot Disability 

The Veteran asserts that he is entitled to service connection 
for a left foot disability incurred in service.  He asserts 
that he broke a bone in his foot and was unable to finish 
paratrooper training.  The evidence of record contains no 
current diagnosis of a left foot disability.  

The service treatment records show that the Veteran entered 
service with normal lower extremities and made no complaints 
regarding his feet during service.  There is no evidence of 
the Veteran receiving medical care for his foot or evidence 
that he was unable to complete his training.  Additionally, 
his separation examination is negative for any complaints or 
findings regarding his left foot.

A search of the Veteran's medical records shows no current 
left foot disability.  The Veteran continuously indicated 
that he had no musculoskeletal problems and medical reports 
show no pertinent disorders.  The reports merely show that 
the Veteran undergoes foot screening associated with his 
nonservice-connected diabetes mellitus.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

The Board is aware of the spouse of the Veteran's lay 
statement stating that ever since she has known the Veteran 
beginning in 1976, he limps and can hardly walk.  No medical 
evidence of record documents a left foot disability and as 
the Veteran's wife has not established that she has medical 
knowledge, she is not capable of opining on the Veteran's 
current disabilities.  

Accordingly, the preponderance of the evidence is against the 
claim of service connection for a left leg disability, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in November 2006, prior to the 
initial adjudication of the claims.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate a claim for service connection on both a direct 
and secondary basis.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of November 2006 stated it could 
obtain them for him.  Finally, he was told to submit any 
medical records or evidence in his possession that pertained 
to the claims.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in the November 2006 letter.  Regarding elements (4) and (5) 
(degree of disability and effective date), the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating and effective date in the 
November 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records.  

The Board also acknowledges that the Veteran was not examined 
for the purpose of addressing his service connection claims 
for a low back disability, a respiratory disability and a 
left foot disability; however, given the facts of this case a 
VA examination is not required.  VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that a low back disability, a respiratory 
disability and a left foot disability may be associated with 
service.  The Board finds that the evidence does not reflect 
competent evidence showing a nexus between service and the 
Veteran's low back disability and respiratory disability.  
Additionally, a current diagnosis of a left foot disability 
is not of record.  Thus, the evidence does not warrant the 
conclusion that a remand for an examination and/or opinion is 
necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Again, the service treatment records provide no basis to 
grant the claims, and in fact provide evidence against the 
claims.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
Veteran's claims hinge on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the Veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  The holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matters 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of a current disability and an indication of a causal 
connection between the claimed disabilities and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such is 
not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a respiratory 
disability is denied.

Entitlement to service connection for a left foot disability 
is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


